1561 8th Street
Manhattan Beach, CA 90266
Tel: (310) 376-2223

Guru Denim, Inc.

dba True Religion Brand Jean

May 20, 2003

Jameric Inc.
408 South Spring St. #PH
Los Angeles, CA 90013
Attn: Tony Shibata

Exclusivity Agreement for the Territory of Japan

Dear Tony:

Please accept this letter as an Exclusivity Agreement between Guru Denim, Inc.
dba True Religion Brand Jeans and Jameric Inc., for duration of two (2) years
effective immediately.

This Agreement is renewable in two (2) years - May 20, 2005) solely on my
discretion.

Upon execution of this agreement you will be the sole territorial representative
for Guru Denim, Inc.

Also please be advised that all Intellectual Property associated with Guru
Denim, Inc. is considered confidential.

Please sign this agreement and fax a copy for our file.

Yours very truly,

Guru Denim, Inc.

/s/ Jeffrey Lubell
CEO/President

/s/ Jeffrey Lubell


May 23, 2003

/s/ Tony Shibata


May 23, 2003

Visit us at:
www.truereligionbrandjeans.com